Exhibit 10.3

Settlement Agreement and Release

The Dow Chemical Company (“Dow”), Lyondell Chemical Company (“Lyondell”), and
Stephen Doktycz (“Doktycz”) (collectively, “the Parties”) enter this Settlement
Agreement (“Agreement”) on the 4th day of June, 2018 (the “Effective Date”).

 

1. Background and Recitations.

Doktycz began working for Dow on or around December 12, 1989. As a condition of
his employment with Dow, Doktycz agreed to certain noncompetition and
confidentiality covenants, effective his first day of employment with Dow
through the second anniversary of his termination of employment (the “Employment
Agreement Covenants”).

While employed by Dow, Doktycz received incentive awards under The Dow Chemical
Company 1988 Award and Option Plan and The Dow Chemical Company Amended and
Restated 2012 Stock Incentive Plan (the “Incentive Plans”). The awards granted
to Doktycz under the Incentive Plans include clawback provisions under which
Doktycz is purportedly obligated to comply with the awards’ restrictive
covenants as a condition of receiving and keeping the awards. These restrictive
covenants include a prohibition of accepting employment with a Dow competitor.
In the event Doktycz violates any of the awards’ restrictive covenants, Dow
purportedly may forfeit unpaid awards and require repayment of previously
distributed awards with respect to Deferred Stock and Performance Awards
received and Stock Options exercised within the three year period occurring
before the date a restrictive covenant was violated.

Doktycz remained employed with Dow until he retired from Dow effective
February 28, 2017. He began employment with Lyondell on March 1, 2017.

Understanding that a live dispute exists between Dow and Doktycz concerning the
Incentive Plan’s restrictive covenants and Employment Agreement Covenants, the
Parties wish to resolve the claims that Dow and Doktycz would bring against each
other in the event of litigation, and any additional claims that may exist
between any or all of the Parties other than claims specifically not released as
set forth below in Section 4. The Parties make this Agreement to avoid the
length, costs, uncertainness and consequences of any litigation between them.
Further, the Parties deny all liability to each other.

 

2. Consideration.

The consideration supporting this Agreement is as follows:

a.    Lyondell and Doktycz agree to pay $1,100,000.00 to Dow within ten
(10) days of the Effective Date by wire transfer in accordance with instructions
provided by Dow. Dow will provide those instructions, via email to counsel for
Doktycz, prior to the Effective Date of this Agreement. Doktycz further agrees
to dismiss with prejudice, unless already dismissed as of the Effective Date,
his Petition for Rule 202 Deposition, Cause No. 2017-47240, filed in the
District Court of Harris County, Texas.

 

1



--------------------------------------------------------------------------------

b.    The releases by the Parties as set forth below.

c.    The other promises and obligations articulated in this Agreement.

 

3. Releases.

a.    Other than the claims not released as set forth in Section 4 below, Dow1
releases Doktycz2 from any and all claims it has, or may have, against him,
whether known or unknown, accrued or unaccrued arising out of Lyondell’s
employment of Doktycz. Dow’s release includes all claims sounding in contract or
tort, whether under the common law, or statutory, regardless of jurisdiction and
venue, whether cognizable under state or federal law.

b.    Other than the claims not released as set forth in Section 4 below,
Doktycz releases Dow from any and all claims he has, or may have, against Dow,
whether known or unknown, accrued or unaccrued. Doktycz’s release includes all
claims sounding in contract or tort, whether under the common law, or statutory,
regardless of jurisdiction and venue, whether cognizable under state or federal
law.

c.    Other than the claims not released as set forth in Section 4 below,
Lyondell3 and Dow release each other from any and all claims they have, or may
have, against each other, whether known or unknown, accrued or unaccrued arising
out of Lyondell’s employment of Doktycz. Their releases include all claims
sounding in contract or tort, whether under the common law, or statutory,
regardless of jurisdiction and venue, whether cognizable under state or federal
law.

d.    The Parties also release each other from all claims for costs, expenses,
and attorneys’ fees.

 

4. Claims Not Released.

a.    Dow does not release any claims that may arise in its favor against
Doktycz or Lyondell under this Agreement. It further does not release any claims
under Section 1 of Doktycz’s Dow Employment Agreement, requiring Doktycz not to
use or disclose any Dow Confidential Information, as redefined in this Agreement
as “any Dow trade secret or confidential technical or confidential business
information,” omitting the phrase “know how” as used in that Employment
Agreement as redundant. Doktycz also reaffirms and represents that: (i) he did
not take any documents, data or materials of any kind containing confidential or
proprietary information belonging to Dow, (ii) he will not provide to Lyondell
any proprietary or confidential information or trade secrets belonging to Dow,
and (iii) he will not use any proprietary or confidential information or trade
secrets belonging to Dow in the performance of his duties on behalf of Lyondell.

 

1  For purposes of the released and not released claims, “Dow” includes its
present and former predecessors, successors, assigns, related companies,
parents, affiliates, subsidiaries, directors, officers, employees,
representatives, agents, and administrators.

2  For purposes of the released and not released claims, “Doktycz” includes his
heirs, executors, administrators, predecessors, successors, assigns, attorneys,
attorneys in fact, legal representatives, and agents.

3 

For purposes of the released and not released claims, “Lyondell” includes its
present and former predecessors, successors, assigns, related companies,
parents, affiliates, subsidiaries, directors, officers, employees,
representatives, agents, and administrators

 

2



--------------------------------------------------------------------------------

In the event Doktycz is required by any form of legal process, whether subpoena
or other lawful order, whether from a court or a state or federal administrative
agency, to disclose any Dow Confidential Information as defined above, he agrees
that he will provide Dow with 14 days’ notice of such circumstances, or as much
notice as practical under the circumstances. In such situation, Doktycz will
cooperate with Dow, through his counsel and solely at Dow’s expense, including
any reasonable fees for Doktycz’s counsel as well as any other reasonable
expenses or costs to Doktycz, should it wish to attempt to protect the
information from disclosure.

b.    Dow does not release any claims that may arise in its favor against
Doktycz under Section 5 of Doktycz’s Dow Employment Agreement, prohibiting
Doktycz from “participat[ing], or hav[ing] any interest, directly or indirectly,
in any business which involves an area of technology or business in which
[Doktycz] worked for Dow during the last five years of [his] employment at Dow,”
except with respect to his employment with Lyondell.

c.    Doktycz does not release any claims that may arise in his favor against
Dow under this Agreement. Doktycz further does not release Dow from any
obligations it has to him under any pension, deferred compensation, and benefit
plans, aside from the Incentive Plans that are the subject of Dow’s claims it
has released against Doktycz.

d.    Lyondell does not release any claims that may arise in its favor against
Dow under this Agreement.

 

5. Confidentiality of This Agreement.

Doktycz and Lyondell agree to treat this Agreement, and its contents, as
confidential, sharing it only with their respective attorneys, financial and
other “need to know” personnel. Nonetheless, any party can disclose this
Agreement if required by law or legal process.

 

6. Dispute Resolution.

a.    The Parties agree that in the event of a dispute between them arising
under this Agreement, prior to any litigation, they will first attempt to
informally resolve that dispute. In the event that such informal dispute
resolution efforts fail, the Parties agree to mediate their dispute in Houston,
Texas, with a local mediator selected by the Parties.

b.    Should such mediation fail to resolve the dispute, the Parties agree that
any litigation between them will be conducted in the State or Federal courts of
Michigan, and that Michigan law shall apply to any such litigation. The Parties
specifically consent to jurisdiction and venue in Michigan and waive any right
to conduct litigation in any other jurisdiction, absent their mutual agreement
to litigate elsewhere.

 

3



--------------------------------------------------------------------------------

7. Complete Agreement; Amendments.

This Agreement contains all the terms and conditions agreed upon by the Parties
relating to its subject matter. All prior or contemporaneous agreements,
negotiations, correspondence, understandings, or communications of the Parties
about this Agreement, whether oral or written, respecting this settlement, are
superseded by this Agreement. Any statements, promises, or inducements made by
any Party about the subject matter of this Agreement that are not contained in
it are invalid and non-binding. This Agreement may not be amended or modified in
any way, except by a writing signed by each party to this Agreement or a duly
authorized representative of each party.

 

8. Authority.

Each person signing this Agreement represents that he or she has the authority
on behalf of his or her respective party to this Agreement to enter into a
settlement and release with the terms and conditions set forth in this
Agreement, such that this Agreement shall be binding on and enforceable by each
of the Parties in accordance with its terms.

 

9. Counterparts and Headings.

This Agreement may be executed in counterparts, with each executed counterpart
to have the same force and effect as an original. The headings of the sections
of this Agreement have been inserted for convenience and reference only, and
shall not be construed or interpreted to restrict or modify any of the terms or
provisions of this Agreement.

 

THE DOW CHEMICAL COMPANY By:  

/s/ Amy Worden

Title:   Senior Counsel STEPHEN DOKTYCZ

/s/ Stephen Doktycz

Stephen Doktycz LYONDELL CHEMICAL COMPANY By:  

/s/ Jeffrey A. Kaplan

Title:   Executive Vice President and Chief Legal Officer

 

4